         Case 3:15-cv-00675-JBA Document 1512-1 Filed 03/09/20 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT
UNITED STATES SECURITIES AND EXCHANGE
COMMISSION

         Plaintiff,

         v.
                                                                   Civil No. 3:15-cv-675 JBA
IFTIKAR AHMED

         Defendant, and

IFTIKAR AHMED ALI AHMED SOLE PROP, et al.

         Relief Defendants.


          MEMORANDUM OF LAW IN SUPPORT OF NMR E-TAILING, LLC’S
               MOTION TO MODIFY LITIGATION STAY RELIEF
         NMR e-tailing, LLC (“NMR”), by its undersigned counsel, submits this Memorandum of

Law in Support of its Motion to Modify Litigation Stay Relief, and states as follows:

    I.        INTRODUCTION

         1.      NMR initially filed with this Court a Motion to Lift Litigation Stay [Doc. No.

1097] in order for it to continue to pursue its claims against Defendant Iftikar Ahmed’s

(“Ahmed”) former employer and related entities the Supreme Court of the State of New York,

County of New York, Index No. 656450/2017 (the “New York Case”).1

         2.      In preparation for trial and in an attempt to address the outstanding default

judgment as to liability NMR obtained against Ahmed, the issue of the entry of judgment against

Ahmed and monetizing that default judgment was raised sua sponte by the Court in the New

York Case during a recent compliance conference. In response to the Court raising the issue,

NMR desires to liquidate its claim against Ahmed.

1
      A copy of NMR’s 60-page Verified Complaint was attached as Exhibit A to NMR’s
Motion to Intervene and Lift Litigation Stay. [Doc. No. 1097-1].
                                                3
         Case 3:15-cv-00675-JBA Document 1512-1 Filed 03/09/20 Page 2 of 8



         3.     Specifically, NMR seeks modification of the Court’s Order granting NMR’s

Motion to Lift Stay so that NMR can seek to sever the claims against Ahmed, which are the

subject of a default judgment as to liability from the claims involving non-defaulting defendants

that are scheduled for trial on May 6, 2020 pursuant to N.Y. C.P.L.R. 3215, and seek entry of

judgment on damages against Ahmed in the New York Case to liquidate NMR’s claim against

him. NMR agrees not to interfere with the Receiver’s interest to preserve Receivership assets

and to not enforce any judgment NMR may obtain until seeking further relief from this Court.

   II.        BACKGROUND

         4.     NMR e-tailing, LLC was formed in 2013 by a group of investors for the purpose

of investing in Choxi.com, referred to in this case as “Company C.”

         5.     On October 18, 2017, NMR, based on facts and circumstances surrounding

NMR’s investment in Company C, filed a lawsuit against Ahmed and Oak Investment Partners

and its managing members, Oak Management Corporation (“OMC”), Oak Investment Partners

XIII, LP, and Oak Associates XIII, LLC (collectively, “Oak”), in the New York Case.

         6.     On March 14, 2018, a default judgment against Ahmed was entered on liability as

a result of his failing to answer or otherwise respond to NMR’s Verified Complaint. To date,

NMR has not taken any action to liquidate its default judgment against Ahmed. NMR, however,

has made the SEC and Receiver aware of the status of the pending New York Case and its

expected involvement in any distribution of proceeds from the instant case as a victim of

Ahmed’s conduct.

         7.     In response to the Receivership Order entered in this case, NMR filed a motion on

February 5, 2019, requesting a lifting of the stay to proceed in the New York Case against Oak.




                                                4
       Case 3:15-cv-00675-JBA Document 1512-1 Filed 03/09/20 Page 3 of 8



NMR’s motion, which was unopposed by the Receiver and SEC, was granted. See Ruling on

Motions to Lift Litigation Stay, dated May 21, 2019 (the “Ruling”) (Doc. No. 1167 at p. 9).

       8.     Subsequently, Oak filed a motion to lift the Court’s stay to allow it to

“commenc[e] an arbitration against Ahmed to recover damages it suffered in connection with

[Mr. Ahmed’s] fraudulent scheme…” See Doc. No. 1133 at p. 1.

       9.     In response to Oak’s motion, the Receiver reported as follows:

       The Receiver and his counsel have reviewed the Motion. Based on the Receiver’s
       analysis at this time, the Motion and the granting thereof do not impact the
       Receiver’s ability to complete his duties under the Order Appointing Receiver
       [Doc. No. 1070] because, inter alia, OMC is not attempting to “disturb the asset
       freeze or take priority over the SEC’s claim to any of the frozen assets.”
       (Memorandum of Law in Support of Non-Party Oak Management Corporation’s
       Motion to Lift Litigation Stay [Doc. No. 1133], at 4.) Therefore, the Receiver
       takes no position as to the Motion at this time.

Doc. No. 1144 at p. 2.

       10.    In granting Oak’s motion to lift stay, the Court reasoned that

       Oak is not attempting in any way to disturb the asset freeze or take priority over
       any claim by the SEC to any of the frozen assets… and the Receiver represents
       that granting Oak’s motion would not impact his ability to perform his duties,
       maintaining the stay as to Oak’s desired arbitration is not necessary to preserve
       the status quo of the Receivership Estate.

The Ruling at p. 13 (internal quotation marks omitted).

       11.    Further, the Court found that “[g]iven the possible dissipation of assets if and

when the Court releases assets after the SEC’s judgment has been secured, Oak would likely

suffer injury if unable to timely commence its arbitration against Mr. Ahmed.” The Ruling at p.

13.

       12.    NMR and Oak recently appeared before the court in the New York Case for a

hearing on discovery and trial-preparation issues. The Court inquired about the status of the

default judgment as to liability against Ahmed as trial is approaching, and further, sua sponte

                                                5
          Case 3:15-cv-00675-JBA Document 1512-1 Filed 03/09/20 Page 4 of 8



raised the issue of NMR “monetizing” the default judgment. Accordingly, NMR seeks to

liquidate its claim against Ahmed. Again, NMR is not seeking to disturb the asset freeze or

take priority over any claim by the SEC to any of the frozen assets for its judgment.

   III.         ARGUMENT IN SUPPORT     OF   NMR’S REQUEST FOR MODIFICATION OF LITIGATION
                STAY RELIEF

          13.     NMR seeks to modify the stay relief granted to NMR to seek relief consistent

with that obtained by Oak from this Court. As noted above, NMR seeks modification to this

Court’s order granting NMR’s Motion to Lift Stay so that NMR can seek to sever the claims

against Ahmed, which are the subject of a default judgment as to liability from the claims

involving non-defaulting defendants that are scheduled for trial on May 6, 2020 pursuant to N.Y.

C.P.L.R. 3215, and seek entry of judgment on damages against Ahmed in the New York Case to

liquidate NMR’s claim against him.

          14.     In seeking this relief, NMR states that it is not seeking to disturb the existing

asset freeze or take priority over the SEC’s judgment.

          15.     The “focus” of a receivership is “to safeguard the assets, administer the property

as suitable, and to assist the district court in achieving a final, equitable distribution of the assets

if necessary.” S.E.C. v. Vescor Capital Corp., 599 F.3d 1189, 1194 (10th Cir. 2010) (quoting

Liberte Capital Group, LLC v. Capwill, 462 F.3d 543, 551 (6th Cir. 2006)).

          16.     As these interests are not implicated by NMR’s request here, NMR moves to

utilize the mechanism provided in this Court’s Order by which NMR can seek to lift the

litigation stay for the purpose of liquidating the default judgment previously obtained against

Ahmed and positioning itself from harm arising from any dissipation of assets. Indeed, “an

appropriate escape valve, which allows potential litigants to petition the court for permission to




                                                   6
       Case 3:15-cv-00675-JBA Document 1512-1 Filed 03/09/20 Page 5 of 8



sue [e.g., Doc. No. 1070, ¶23], is necessary so that litigants are not denied a day in court during a

lengthy stay.” Vescor Capital Corp., 599 F.3d at 1194.

           17.    In considering a motion to lift a litigation stay in this context, Courts weigh three

factors:

           (1) whether refusing to lift the stay genuinely preserves the status quo or whether
           the moving party will suffer substantial injury if not permitted to proceed; (2) the
           time in the course of the receivership at which the motion for relief from the stay
           is made; and (3) the merit of the moving party's underlying claim.

Carney v. Beracha, 996 F. Supp. 2d 56, 73 (D. Conn. 2014) (citing SEC v. Wencke, 742 F.2d

1230 (9th Cir.1984)).

           18.    Consideration of these factors heavily weighs in favor of granting NMR’s request.

See S.E.C. v. Universal Fin., 760 F.2d 1034, 1038 (9th Cir. 1985) (The Wencke test simply

requires the district court to balance the interests of the Receiver and the moving party.”).

           19.    First, NMR’s request will not affect the status quo of the receivership because

NMR is not seeking to take priority over the SEC’s claim to any of the frozen assets, or disturb

the frozen assets. Indeed, NMR only seeks to obtain a judgment against Ahmed.

           20.    Thus, the granting of NMR’s instant Motion will not hinder the ability of the

Receiver to complete his duties under the Order Appointing Receiver given the specific scope of

NMR’s request.

           21.    As this Court recognized in the Ruling, tipping the scales further in support of

lifting the stay is the substantial injury that would occur if a claimant is prohibited from

liquidating its judgment against Ahmed, or later attaching Ahmed’s assets subject to additional

relief from this Court. Indeed, NMR is at risk of suffering the same substantial injury identified

by the Court in connection with Oak’s motion to lift the litigation stay. Should the Court release

certain currently frozen funds back to Ahmed, NMR, to the extent it is not fully compensated for

                                                    7
       Case 3:15-cv-00675-JBA Document 1512-1 Filed 03/09/20 Page 6 of 8



its injuries through its case against Oak, or from distribution of funds by the SEC/Receiver,

would suffer substantial injury in that there would be no meaningful opportunity for NMR to

obtain its judgment given Ahmed’s status as a fugitive who fled the United States and is believed

to be domiciled in India. See the Ruling at p. 13 (“[g]iven the possible dissipation of assets if

and when the Court releases assets after the SEC’s judgment has been secured, [OMC] would

likely suffer injury if unable to timely commence its arbitration against Mr. Ahmed.”). This is

especially true where, as here, there are allegations that Ahmed has wrongfully interfered with

the Receivership assets. See generally Receiver’s Notice Regarding Ahmed’s Apparent Failure

To Comply With Appointment Order Relative To Unauthorized Activity In Fidelity X7540 And

Fidelity X8965 (Doc. No. 1412).

       22.     Second, because NMR is only liquidating its claim to judgment, there is no

concern that the Receiver would be “forced into court” to defend or protect the frozen assets.

Vescor Capital Corp., 599 F.3d at 1198.

       23.     Moreover, the timing of NMR’s request does not interfere with the Receiver’s

duties because he already has issued a detailed and comprehensive Report [Doc. No. 1130],

which demonstrates that he “has had sufficient time to understand the assets of the Receivership

Estate…” The Ruling at p. 13; cf Wencke, 622 F.2d at 1373–74 (“Where the motion for relief

from the stay is made soon after the receiver has assumed control over the estate, the receiver’s

need to organize and understand the entities under his control may weigh more heavily than the

merits of the party’s claim.”).

       24.     Third, and with respect to the merits of NMR’s underlying claim, NMR both

obtained a default judgment against Ahmed in the New York Case and defeated a motion to

dismiss the claims filed by Oak. See Wencke, 742 F.2d at 1232 (the court need only “determine



                                               8
       Case 3:15-cv-00675-JBA Document 1512-1 Filed 03/09/20 Page 7 of 8



whether appellants had a colorable claim”) (emphasis in original). More to the point, there is no

dispute among NMR, the SEC, the Receiver, and Oak that Ahmed engaged in fraud relating to

Company C and, consistent therewith, this Court found that Ahmed engaged in fraud relating to

Company C. See Ruling on All Parties’ Motions for Summary Judgment on Liability (Doc. No.

835 at pp. 8-13). As a result, the “colorable claim” standard is more than sufficiently satisfied.

       25.     In sum, all three Wencke factors weigh in favor of modifying the litigation stay to

allow NMR to liquidate its claim against Ahmed in the New York Case—especially considering

NMR’s agreement to not disturb the asset freeze or take priority over the Receiver’s rights

relating to any of the frozen assets.


Dated: March 9, 2020                                  Respectfully submitted,



                                                      /s/ Edward M. Buxbaum
                                                      Kevin G. Hroblak, Esquire
                                                        Of Counsel
                                                      Edward M. Buxbaum, Esquire
                                                        Admitted Pro Hac Vice
                                                      WHITEFORD, TAYLOR & PRESTON L.L.P.
                                                      Seven Saint Paul Street, Suite 1500
                                                      Baltimore, Maryland 21202-1636
                                                      khroblak@wtplaw.com
                                                      ebuxbaum@wtplaw.com
                                                      Tel: (410) 347-8700
                                                      and
                                                      Erin Canalia, Esquire (Fed. Bar # ct30489)
                                                      WOLF, HOROWITZ & ETLINGER, L.L.C.
                                                      750 Main Street, Suite 606
                                                      Hartford, Connecticut 06103
                                                      Tel: 860-724-6667
                                                      ecanalia@wolfhorowitz.com
                                                      Counsel for NMR e-tailing, LLC


                                                 9
           Case 3:15-cv-00675-JBA Document 1512-1 Filed 03/09/20 Page 8 of 8



                                         CERTIFICATION

             I hereby certify that on March 9, 2020, a copy of foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF System.


                                                /s/ Edward M. Buxbaum
                                                Edward M. Buxbaum, Esquire
                                                WHITEFORD, TAYLOR & PRESTON L.L.P.
                                                Seven Saint Paul Street, Suite 1500
                                                Baltimore, Maryland 21202-1636
                                                ebuxbaum@wtplaw.com
                                                Tel: (410) 347-8700


10084400




                                                  10
